            Case 3:20-cr-01565-WQH Document 200 Filed 05/10/21 PageID.1193 Page 1 of 6
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COUR                                             MAY 1 0 2021
                                            SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA
                                    V.
                     KAMERON MOORE (6)
                                                                         Case Number:          3:20-CR-01565-WQH

                                                                      Vikram Monder
                                                                      Defendant's Attorney
 USM Number                         96086-298
 • -
 THE DEFENDANT:
 1:81 pleaded guilty to count(s)          1, 8 of the Indictment

 D     was found guilty on count(s)
       after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offeose(s):

Title and Section / Nature of Offense                                                                                      Count
18:1951; 18:924(d), 18:982(a)(l)(c), 28:2461(c) - Conspiracy To Interfere With Commerce By
Robbery; Criminal Forfeiture                                                                                                 1
18:1951; 18:2, 18:924(d), 18:982(a)(l)(c), 28:2461(c)-Interference and Attempted Interference
With Commerce By Robbery; Aiding and Abetting; Criminal Forfeiture                                                          8


     The defeodant is sentenced as provided in pages 2 through                  6            of this judgment.
The seotence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has beeo found not guilty on count(s)

1:81 Count(s)     Remaining count is                                       dismissed on the motion of the United States.
                 -----=----------
1:81   Assessment: $100.00 as to each count for a total of$200.00


•      NTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
1:81No fine                1:81 Forfeiture pursuant to order filed       4/8/2021                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
           Case 3:20-cr-01565-WQH Document 200 Filed 05/10/21 PageID.1194 Page 2 of 6
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                  KAMERON MOORE (6)                                                       Judgment - Page 2 of 6
CASE NUMBER:                3:20-CR-01565-WQH



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Twenty-six (26) months as to each count to run concurrently




•       Sentence imposed pursuant to Title 8 USC Section 1326(b).
1:81    The court makes the following recommendations to the Bureau of Prisons:
           1. Residential Drug Abuse Program




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •      at
                   --------- A.M.                             on
       •      as notified by the United States Marshal.
                                                                   -------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       1:81   by 7/2/2021 at noon.
       •      as notified by the United States Marshal.
       •      as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                     By                   DEPUTY UNITED STATES MARSHAL



                                                                                                3:20-CR-01565-WQH
              Case 3:20-cr-01565-WQH Document 200 Filed 05/10/21 PageID.1195 Page 3 of 6
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               KAMERON MOORE (6)                                                             Judgment - Page 3 of 6
     CASE NUMBER:             3:20-CR-01565-WQH

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 Three (3) years as to each count to run concurrently

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   181The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   •  The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3:20-CR-01565-WQH
            Case 3:20-cr-01565-WQH Document 200 Filed 05/10/21 PageID.1196 Page 4 of 6
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:                  KAMERON MOORE (6)                                                                      Judgment - Page 4 of 6
   CASE NUMBER:                3:20-CR-01565-WQH

                                       STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring abont improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, anununition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:20-CR-01565-WQH
          Case 3:20-cr-01565-WQH Document 200 Filed 05/10/21 PageID.1197 Page 5 of 6
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:              KAMERON MOORE (6)                                                      Judgment - Page 5 of 6
 CASE NUMBER:            3 :20-CR-0 1565-WQH

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
        search conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The offender must warn any other occupants that the premises may be subject to
        searches pursuant to this condition.

        An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
        the offender has violated a condition of his supervision and that the areas to be searched contain evidence
        of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

     3. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

     4. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
        owned, directly or indirectly, including any interest held or owned under any other name, or entity,
        including a trust, partnership or corporation.

     5. Be prohibited from opening checking accounts or incurring new credit charges or opening additional
        lines of credit without approval of the probation officer.

II




                                                                                            3:20-CR-01565-WQH
          Case 3:20-cr-01565-WQH Document 200 Filed 05/10/21 PageID.1198 Page 6 of 6
AO 245S (CASD Rev. 08113) Judgment in a Criminal Case

   DEFENDANT: KAMERON MOORE (6)                                                                 Judgment - Page 6 of 6
   CASE NUMBER: 3:20-CR-1565-WQH

                                                  RESTITUTION


 Defendant Kameron Moore shall pay restitution in the amount of$681.00.

 Restitution shall be paid to the following victims in the specified amounts, pro rata:

 Victims                                                Amount
 Sprint                                                 $681.00
 928 Highland Ave.,
 National City, California

 Defendant shall make a bona fide effort to pay restitution in full as soon as practicable. Defendant shall be jointly
 and severally liable to pay restitution with the other co-defendants and co-conspirators for the same losses. During
 any period of incarceration, Defendant shall pay restitution through the Inmate Financial Responsibility Program
 at the rate of 50% of Defendant's income, or $25.00 per quarter, whichever is greater. To commence four months
 following Defendant's release from custody, Defendant shall pay restitution at the rate of the greater of$50.00
 per month or 25% of defendant's gross income, subject to modification upon further agreement of the parties or
 order of the Court.

 This payment schedule does not foreclose the United States from exercising all legal actions, remedies, and
 process available to collect the restitution judgment, including but not limited to remedies pursuant to 18 U.S.C.
 §§ 3613 and 3664(m)(l)(A).

 Defendant shall forward all restitution payments, by bank or cashier's check or money order payable to the
 "Clerk, U.S. District Court," to:

 Clerk of the Court
 United States District Court
 Southern District of California
 333 West Broadway, Suite 420
 San Diego, CA 92101

 The Court has determined that Defendant does not have the ability to pay interest. The interest requirement is
 waived pursuant to 18 U.S.C. 3612(f)(3)(A).

Until restitution has been paid, Defendant shall notify the Clerk of the Court and the United States Attorney's
Office of any change in Defendant's economic circumstances that might affect Defendant's ability to pay
restitution no later than thirty days after the change occurs.

Until restitution has been paid, Defendant shall notify the Clerk of the Court and the United States Attorney's
Office of any change in mailing or residence address, no later than thirty days after the change occurs.
II



                                                                                                3:20-CR-1565-WQH
